United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3511
                         ___________________________

                                    Dale E. Bryant

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

   Corizon, Inc., Quachita River Correctional Center (ORCC); Mr. Pratt, Health
Services Administrator ORCC; Dr. Gregory McKinney, Medical Director, ORCC Hospital

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Hot Springs
                                  ____________

                              Submitted: May 20, 2015
                                Filed: June 1, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       After Arkansas inmate Dale Bryant brought a civil rights suit regarding certain
policies of defendant Corizon, Inc., in connection with his medical care, the District
Court1 dismissed the suit without prejudice for failure to exhaust administrative
remedies. Bryant appeals.

       After careful review, we agree with the District Court that Bryant failed to
properly exhaust his administrative remedies because his grievances did not name any
of the defendants or complain about the specific medical-care policies challenged in
this action, as required by prison grievance procedures. See Jones v. Bock, 549 U.S.
199, 218 (2007) (“The level of detail necessary in a grievance to comply with the
grievance procedures will vary from system to system and claim to claim, but it is the
prison’s requirements, and not the PLRA, that define the boundaries of proper
exhaustion.”).

      The judgment is affirmed.
                      ______________________________




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, adopting the report and recommendation of the Honorable James
R. Marschewski, United States Magistrate Judge for the Western District of Arkansas,
now retired.

                                         -2-